UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7429


JOE LEE FULGHAM,

                Petitioner – Appellant,

          v.

NONE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:12-cv-00445-AWA-TEM)


Submitted:   January 26, 2016             Decided:   February 16, 2016


Before WILKINSON, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joe Lee Fulgham seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2241 (2012) petition.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.           28    U.S.C.    § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists      would     find    that     the

district       court’s      assessment     of    the    constitutional        claims     is

debatable      or     wrong.      Slack    v.    McDaniel,      529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Fulgham has not made the requisite showing.                           Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability,         deny    Fulgham’s    motion      to    appoint       counsel,    and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions    are    adequately      presented      in     the

                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3